Title: To James Madison from George Dayton, [ca. 15 October] 1812
From: Dayton, George
To: Madison, James


[ca. 15 October 1812]
The Present Governor of St. A: I believe to be a benevolent good man a Soldier & States man & that he will never surrender the Place at least the fort untill compelld. by force—or want of Provisions—of wch. there were when I left on 11h. Augt: 2 or 3 months allowance for the Garrison & militia. Since wch. time I have learnt of supplies having arrivd. safe from H: & Nassau for St. A: & it was confidently believd. when I left there that they shd. not want for a reasonable supply of money troops & Provisions from H——na wch. were daily expected—and it was also expected that B——sh cruisers wd. be off an[d] on to keep the Patriots in Awe—but were the Amer:n. Govt. to Come generously forward there is little doubt that an arrangement wd. immediatly take place to the advantage of all Parties. This Arrangement or Capitulation—or what you may chuse to call it wd. most probably be Conditional—leaving it for the Cortes, or at any rate the Capt. General of the island of Cuba to ratify, wch. I believe wd. certainly be done knowing that sooner or later the 2 Floridas must be Am——n & a treaty securing the friendship of the two Powers & guaranteeing to the loyal Inhabitants—possession, restitution of their property or Compensation for their losses wd. be an object of such Importance as to ensure an easy acquiescence on the Part of Spain. And You may rest assurd. unless the Amer: Govt. send a greater force agt. it than it is probable they can conveniently spare at present; the Place will not be given up to men who have threatend. a general and indiscriminate Massacre & Plunder. Nevertheless there are some People in St. A: who secretly favor the opposite side & who have been endeavouring to create disaffection among the Black troops. The Indians to the No. of 9.000 were down before I left St. A: & 14.000 were appointed in all—to make war agt. the Americans & Patriots. It is supposed by many that the Spanish Govt. have instigated them to this—how ridiculous, their wives & relatives out in the country who cd not get into town have been equel sufferers with the Insurgents. Frank Fatio is bereaft of all his Property by the Indians & with difficulty savd. his & his wife’s Lives. The Indians being so hostile to the Americans is owing to a dread of being deprivd. of their territory & Property—shd. the Amer. get a footing in the Country. I apprehend the contest will be long & bloody—& have given up all Intentions of ever settleing in E: F: but The Probable fate of the Province can only as yet be guessed at—the above is my true & unbiassed Sentiment, & deliverd. according to the best of my knowlege & Judgement. There is no communication between Augustin & the united States at present.
G.D.
